Jackson, C. J.
In May, while a crop was growing, the owner made a contract of sale of “five bales of white lint cotton, each bale weighing five hundred pounds, of the first pickings of the cotton crop now planted and in a growing condition.” Certain cotton was picked, but before it was ginned and-packed, so as to be -taken possession of by the vendees, a judgment antedating the contract was levied on it.
Held, that the cotton was subject to the levy.
(a ) It is unnecessary to decide whether the contract was a mortgage or a bill of sale.
(b) This case differs from that of Scolly vs Pollock, 65 Ga., 339-There the growing crop was sold in July, and possession was taken of at least a part of it; here the cotton was not conveyed as a growing crop; no particular field or number of acres or of pounds of cotton in gross to be made out of it was specified ; but the sale of bales of cotton. Some of the principles of that case are doubted, and will hardly be extended beyond the facts thereof or similar cases.
Judgment affirmed.